DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 10/4/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 20170218200 A1) in view of Park et al (US 20180044475 A1).
Regarding claim 1, Ahn teaches a composition comprising a poly(imide-amide) copolymer and a metallic salt [abstract].  The composition can be used for a film [0045-0046].
The copolymer comprises repeating unit of diamine, dianhydride, and dicarboxylic dihalide [0120-0121].  The diamine includes 2,2′-bis(trifluoromethyl)-4,4′-biphenyldiamine (TFDB) [0118], equivalent to the diamine TFMB of the current invention [Table 1 and 2 spec.]; the dianhydride includes 4,4′-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) [0112], equivalent to the dianhydride 6FDA in current invention [Table 1 and 2 spec.]; the dicarboxylic dihalide includes terephthaloyl chloride (TPCl) and isophthaloyl chloride (IPCl) [0115-0116], equivalent to the dicarbonyl TPC and IPC in the current invention [Table 1 and 2 spec.].
The metallic salt includes LiCl [0021], equivalent to the metallic salt LiCl in the current invention [Table 1 and 2 spec.].
Ahn does not specifically teach the molar ratio of the diamine, dianhydride and dicarboxylic dihalide.
In the same field of invention, Park teaches a polyamideimide film, comprising diamine, dianhydride, and diacid dichloride [0017], corresponding to the diamine, dianhydride, and dicarboxylic dihalide in Ahn’s composition.  Park teaches that the diacid dichloride may have a content of 40 to 90 moles with respect to 100 moles of the diamine [0012]; and the dianhydride may be included at a content of 10 to 60 moles with respect to 100 moles of the diamine [0033].
Anh teaches polyamideimide articles including films which have good mechanical and optical properties and are used in display devices [0006]-[0008].  Park also teaches polyamideimide articles including films which have excellent optical and mechanical properties (Abstract) and are used in display devices [0045].  Thus, the products of Ahn and Park are used for the same application.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a polyamideimide according to Ahn including 40-90 moles of diacid chloride and 10-60 moles dianhydride per 100 moles diamine, as Park demonstrates this range to be suitable for similar polyamideimides.  This represents the use of a suitable range of monomers in polyamideimide films which are compositionally similar to those of Park and which are used in similar applications.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.
Therefore, the mole ratio of TFDB/6FDA/(TPCI+IPCI) in the composition of Ahn in view of Park is 100/(10-60)/(40-90), overlapping the mole ratio of TFMB/6FDA/(TPC+IPC) of 100/(3-25)/(65-97) in current invention [Table 1 and 2 spec.], as the applicant discloses that the contents of TFMB, 6FDA, TPC, and IPC are shown in Table 1 and Table 2 [0340 and 0343 spec.].
Ahn teaches that the amount of metallic salt LiCl is less than 2.5 wt% in the total composition [0021-0022].  This is equivalent to less than 0.06 mole% of LiCl based on the total composition, or less than 0.15 mole of LiCl based on 100 mole the diamine, as determined by the examiner, overlapping the amount of LiCl of 0-1 mole based on 100 mole of the diamine [Table 1 and 2 spec.].
Therefore, the film composition of Ahn in view of Park overlaps the film composition in current invention.  
Ahn in view of Park is silent about the claimed modulus relation in Equation 1a.  However, the claimed modulus relation in Equation 1a is a property of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Ahn in view of Park teaches substantially identical product, the claimed modulus relation in Equation 1a is prima facie obvious, absent concrete evidence to the contrary.

Regarding claims 2-6, the claimed relations of tensile strength, elongation, and modulus are properties of the product.  As stated above, since Ahn in view of Park teaches substantially identical product, the claimed properties are prima facie obvious, absent concrete evidence to the contrary.

Regarding claim 7, Ahn teaches that the amount of metallic salt LiCl is less than 2.5 wt% in the total composition [0021-0022], overlapping the amount of 0-2 wt parts of metal salt based on 100 wt parts of the solids content.

Regarding claim 8, Ahn teaches that the film with the aforementioned composition can be used for window film for a display device [0126], meeting the claimed cover window for a display device.  The claimed physical properties are necessarily present in the composition resulting from modification of Ahn in view of Park for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANGTIAN XU/Examiner, Art Unit 1762           
     
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762